Decision
On August 13,1997, the defendant was sentenced to ten (10) years in the Montana State Prison, with five (5) years suspended, to run consecutive to the sentence imposed in DC-96-110, for the offense of Bail Jumping, a felony.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he -understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the amendment that this sentence rim concurrent with the sentences imposed in DC-95-35, rather than consecutive.
*39DATED this 30th day of May, 2001.
Done in open Court this 17th day of May, 2001.
The reason for the amendment is that this offense involves the offenses in DC-95-35 and should be served concurrently.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.